United States Court of Appeals for the Federal Circuit


                                     ERRATUM

                                  February 2, 2007


Appeal No. 06-1055

Precedential Opinion, Richlin Security Service Company v. Michael Chertoff, Secretary
of Homeland Security

Decided:     December 26, 2006


On pages 2, 3 and 5, replace the citation to “Richlin Sec. Serv. Co., DOTBCA No.
3034E and 3035E, 04-2 BCA ¶ 32,789 (2005)” with “Richlin Sec. Serv. Co., DOTBCA
No. 3034E and 3035E, 05-2 BCA ¶ 33,021 (2005)”